NOT FOR PUBLICATION                           FILED
                      UNITED STATES COURT OF APPEALS                         AUG 3 2016
                                                                         MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT



 JOSE CONTRERAS-CASTRO, AKA Jose                     No.      14-73568
 Castro, AKA Jose Alfredo Contreras,
                                                     Agency No. A205-310-240
                    Petitioner,

    v.                                               MEMORANDUM*

 LORETTA E. LYNCH, Attorney General,

                    Respondent.

                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                                  Submitted July 26, 2016**

Before:        SCHROEDER, CANBY, and CALLAHAN, Circuit Judges.

         Jose Contreras-Castro, a native and citizen of Mexico, petitions for review of

the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for withholding of removal

and relief under the Convention Against Torture (“CAT”). We have jurisdiction

         *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 8 U.S.C. § 1252. We review for substantial evidence the agency’s factual

findings, applying the standards governing adverse credibility determinations

created by the REAL ID Act, Shrestha v. Holder, 590 F.3d 1034, 1039-40 (9th Cir.

2010), and we deny the petition for review.

      Substantial evidence supports the agency’s adverse credibility determination

based on Contreras-Castro’s omission of a knife attack from his written statement

and his testimony on direct and cross-examination. See Shrestha, 590 F.3d at

1048 (adverse credibility determination was reasonable under the “totality of

circumstances.”); Kin v. Holder, 595 F.3d 1050, 1056-57 (9th Cir. 2010) (omission

of crucial facts from application constituted substantial evidence supporting

adverse credibility determination). Contreras-Castro’s explanation for the

omission does not compel a contrary result. See Lata v. INS, 204 F.3d 1241, 1245

(9th Cir. 2000). In the absence of credible testimony, in this case, Contreras-

Castro’s withholding of removal claim fails. See Farah v. Ashcroft, 348 F.3d
1153, 1156 (9th Cir. 2003).

      Contreras-Castro’s CAT claim also fails because it is based on the same

testimony the agency found not credible, and the record does not otherwise compel

the conclusion that it is more likely than not he would be tortured if returned to

                                          2                                     14-73568
Mexico. See id. at 1156-57.

     PETITION FOR REVIEW DENIED.




                              3    14-73568